Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 6, 8, 14, 15 and 24 are allowed as amended/presented in Amendment & Response under 37 C.F.R. 1.111 (“Response”) filed 28 December 2020 , and claims 2-5, 7, 9-13, 16-23 and 25-27 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8 and 15:
Claim 1 (and similarly claims 8 and 15) discloses:
A method comprising:
presenting a first user interface configured to receive input from a user, the first user interface including a parameter input field for a parameter for an item, a first date range input field for a first date range having a first start date and a first end date, and a second date range input field for a second date range having a second start date and a second end date;
receiving, via the parameter input field, the first date range input field and the second date range input field, the parameter, the first date range, and the second date range;
capturing an image by an image sensor;
analyzing the image to determine: 
that a quantity of the item has changed; and 
a first quantity of the item; 
comparing, by a computer system, the first quantity of the item to a threshold;
determining, by the computer system, that the first quantity is below the threshold;
detecting, by a second sensor, a value associated with the parameter;
determining, by the computer system, if the value meets the first date range having the first start date and the first end date or the second date range having the second start date and the second end date based on sensor data from the second sensor;
determining a time period within which to place an order for the item based on whether the value meets the first date range having the first start date and the first end date or the second date range having the second start date and the second end date;
presenting a second user interface configured to receive an input relating to the order for a second quantity of the item based on determining that the first quantity is below the threshold;
receiving, via the second user interface, the input for placing the order for the second quantity of the item; and
placing the order for the second quantity of the item during the time period.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 6, 14 and 24 each depend from one of allowable claims 1 and 8, and therefore claims 6, 14 and 24 are allowable for reasons consistent with those identified with respect to claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.